PER CURIAM.
h Granted. The regulations of the Commissioner of Insurance, as contained in LDOI Bulletin 08-02, provide for a box on the UM selection form which the insurer may use for policy information purposes, such as policy number, binder number, application number, etc. The regulations further provide, “[t]his box does not need to be filled in for the form to be properly completed.” In light of this provision, the absence of a blank box for the policy number does not create a question of fact concerning the form’s validity. Accordingly, the judgment of the district court is reversed, and summary judgment is granted in favor of relator.